DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 05/06/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Response to Amendment
The Examiner has acknowledged the amended claims 1, 7 – 8, and 12 – 20.

 	Response to Arguments
Applicant’s arguments with respect to claim 1 – 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/06/2021 of claim 12 - 20 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees with Applicant’s argument because a spa can encompasses the term “sauna”.  Therefore, Keirstead reads on the claimed invention.
In response to Applicant that Neither Zack, Keirstead, nor Masciarelli, as cited by the examiner teach, suggest, or disclose a shareable user profile used by control circuitry to control at least the heat source, or any sauna parameters, as required by claim 1.
The Examiner respectfully disagrees with Applicant’s assertion because Zack discloses that two or more servers may be directly or indirectly connected to each other without using network 406. While the server 402 is illustrated as a single unit in FIG. 1, one skilled in the art will appreciate that the server 402 is scalable. The server 402 may in actuality include any number of servers in communication. For example, in one embodiment server 402 may actually include two servers, and in another embodiment server 402 may be a bank of servers (see paragraph [0039]).
Zack further discloses that the server 402 may operate in a computer network 406 using logical connections to one or more computing devices 408. Computing devices 408 may be located at a variety of locations such as, for example, in a health club, office, spa, clinical, or home environment. Computing devices 408 may, in some embodiments, be operable to control various features within saunas as described throughout this document (see paragraph [0041]).
Regarding Applicant’s argument that neither Zack nor Keirstead discloses that the media file comprises pre-defined heating settings, lighting settings, audio material, visual material, and combinations thereof, and wherein playback of the media file correlates control of heating, lighting, audio material, visual material, and combinations thereof within the sauna to provide a desired thematic presentation to the user.
The Examiner respectfully disagrees with Applicant’s argument because Zack discloses that the computing device includes an independent computing device dedicated to the sauna 100. In other embodiments, the computing device 150 may be the control panel 128 or a component of the control panel 128. The computing device may receive inputs, such as inputs associated with temperature settings, light settings, and biological data. Based on the inputs, the computing device may control the sauna features within the enclosure. For example, computing device 150 may adjust the lighting level, temperature, or other aspects of operation of the sauna 100, based upon criteria such as a timed program, collected biological data, inputs received from a user, etc.(see paragraph [0035]).
Zack further discloses that the sauna feature setting may correspond to such features as adjustable lighting, wherein applying a sauna feature setting may cause a particular type of lighting effect or ambience within the enclosure (see paragraph [0046]).
In response to Applicant’s argument that as discussed throughout the present application, user data is captured, stored, logged, analyzed, or otherwise recorded. Neither Zack, Keirstead, nor Masciarelli teach, suggest, or disclose that the media data may comprise user generated data.
The Examiner respectfully disagrees with Applicant’s argument because Zack discloses that the  sauna feature setting may be associated with any number of other features of a sauna such as, for example, a timer device that is operable to control the duration of heat output at particular wavelengths, settings internal to computing device 408, entertainment media devices (e.g. audio, visual, or audio/visual media presentation devices), and monitoring devices, such as described above. (see paragraph [0047]).
Zack further discloses that saved or stored sauna feature settings may correspond to certain types of treatment, certain users, or recently used settings. Saved sauna feature settings may be organized, in an embodiment, into one or more profiles associated with users, treatment types, or any other desired factor, parameter, or event (paragraph [0047]).  
Zack also discloses that the updating module may, for example, receive data from the client module 410 that may include biological data associated with a user, and use this data to generate appropriate sauna feature settings that provide an optimum experience for the user. These sauna feature settings may be generated and applied during a sauna session, that is while a user is using the sauna, or may be generated and/or applied before or during a later session (see paragraph [0048]).
Regarding Applicant’s argument that Masciarelli does not disclose any saunas comprising a heat source, media playback device, user control panel, etc.
The Examiner wants to point out to the Applicant that the claim as recited allows an alternative with “a point of sale system and/or an access system of a spa”.  The Examiner provides the MASCIARELLI reference to show the idea of a point of sale in combination with a central server and a spa which again encompasses the term “sauna”.
MASCIARELLI discloses that the service provider asks the client questions about their hair, body and skin, and their product, service and entertainment preferences. These are tagged by the service provider within the client's profile. (FIGS. 6A-6D) Once complete, the preference engine matches products, services, content and advertising to the individual client. Preferences can be added or modified at any point by the service provider. These tagged preferences are used to create a unique experience for the client and to facilitate salon efficiency, bringing added revenue. (see paragraph [0066]).
	Thus, the applied references read on the claim invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zack et al (US 2009/0235447; hereinafter Zack) in view of KEIRSTEAD et al (US 2011/0195664; hereinafter KEIRSTEAD), and further in view of Kaps et al (US 2019/0167519; hereinafter Kaps).
	Regarding claim 1, Zack discloses a sauna (fig. 1; abstract) comprising:
an enclosure for accommodating a user (paragraphs [0002], [0019], [0055]); 
at least one heat source disposed within the enclosure (paragraphs [0002], [0019 - 0122],); 
at least one media playback device disposed within the enclosure (paragraphs [0025], [0040], [0047]);

control circuitry in communication with the at least one heat source (paragraphs [0016], [0019 – 0021]; Zack discloses a sauna feature setting may include a temperature or wavelength setting that, when applied via computing device 408 to a heat source included in a sauna, results in the heat source emitting a particular amount of heat ), the at least one media playback device (paragraph [0047]; Zack discloses entertainment media devices (e.g. audio, visual, or audio/visual media presentation devices), and monitoring devices, such as described above), and the user control panel, wherein the control circuity is operable to control the at least one heat source and the at least one media playback device and is further operable to communicate over a network to a remote server and to receive content from the remote server for playback on the at least one media playback device (paragraphs [0047 – 0048]).
Zack discloses all the limitations, but fails to specifically disclose that the control circuitry comprises bridge circuitry operable to facilitate communication between a mobile device and the control circuity to allow user control of the sauna using the mobile device.
 KEIRSTEAD, in an analogous art, discloses that the control circuitry comprises bridge circuitry operable to facilitate communication between a mobile device and the control circuity to allow user control of the sauna using the mobile device (paragraphs [0012], [0029 - 0030]; KEIRSTEAD discloses that a  spa control comprises implementation of a wireless interface 5 for receiving a communication signals containing control data and BLUETOOTH (Trademark of Bluetooth SIG) signals transmitted from a remote wireless device 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zack for providing that the control circuitry comprises bridge circuitry operable to facilitate communication between a mobile device and the control circuity to allow user control of the sauna using the mobile device as evidence by KEIRSTEAD for the purpose of allowing 
Zack and KEIRSTEAD disclose all the limitations, but fails to specifically disclose wherein the control circuitry is operable to store and retrieve at least one shareable user profile comprising preferred settings of the at least one heat source and the at least one media playback device for use by the control circuitry to control at least the heat source.
Kaps discloses wherein the control circuitry is operable to store and retrieve at least one shareable user profile (paragraphs [0039], [0041]; Kaps disclose that user data may be stored in a user profile locally in a memory of the sauna. In various embodiments, additional user data may also be stored locally, or may be stored remotely in a remote storage system that is communicatively coupled with the sauna) comprising preferred settings of the at least one heat source and the at least one media playback device for use by the control circuitry to control at least the heat source (fig. 6; paragraphs [0028], [0033]; Kaps discloses one or more characteristics or criteria may be used by a controller to control the operation of various heating elements and emissive elements included in the sauna).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zack and KEIRSTEAD by having the control circuitry is operable to store and retrieve at least one shareable user profile comprising preferred settings of the at least one heat source and the at least one media playback device for use by the control circuitry to control at least the heat source as evidenced by Kaps for the purpose of efficiently and effectively addressing multiple therapeutic issues simultaneously, thereby improving the efficacy of the implementation of activation properties by a sauna.  
Regarding claim 2, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 1, further comprising at least one lighting element in communication with the control circuitry (paragraphs [0016], [0024]; Zack discloses control panel 128 is coupled to heat sources 140,142,144,146. In other embodiments, control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 3, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 2, wherein the control circuitry is operable to communicate with at least one user health device and to control the at least one heat source, the at least one media playback device, the at least one lighting element, and combinations thereof in response to information received from the at least one user health device (Kaps: paragraphs [0004], [0040 - 0041]; Kaps discloses that the activation properties are determined based, at least in part, on a plurality of characteristics of the user. In some embodiments, the characteristics of the user include one or more identified health conditions of the user, and one or more identified nutritional requirements of the user). Same motivation as in claim 1.
	Regarding claim 4, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 2, wherein the control circuitry is operable to regulate operation of at least one of the at least one heat source, the at least one media playback device, and the at least one lighting element in response to user commands entered via the user control panel (paragraph [0024]; Zack discloses control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 5, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 2, wherein the control circuitry is operable to regulate operation of at least one of the at least one heat source, the at least one media playback device, and the at least one lighting element in response to one or more media files received from the remote server (paragraphs [0024], [0035]; Zack discloses control panel 128 may be coupled to, and thus enable control of, other features such as adjustable lighting, timing devices, and the like).
	Regarding claim 6, Zack, KEIRSTEAD, and Kaps disclose the sauna of claim 5, wherein the media file comprises audio material, visual material, heat control signals, lighting control signals, and combinations thereof (paragraph [0047]).
sauna feature setting may correspond to such features as adjustable lighting, wherein applying a sauna feature setting may cause a particular type of lighting effect or ambience within the enclosure).
	Regarding claim 8, Zack discloses the sauna of claim 7, wherein the media file comprises live stream audio material and/or visual material comprised of user data (paragraphs [0047]).
	Regarding claim 9, Zack discloses the sauna of claim 1, wherein the media playback device comprises a video display screen for displaying visual material to a user and a loudspeaker for broadcasting audio material to a user (paragraph [0025 – 0026]).
	Regarding claim 10, Zack discloses the sauna of claim 1, wherein user selections entered via the user control panel are transmitted to the remote server and stored and associated with a user profile (paragraphs [0040], [0048]).
	Regarding claim 11, Zack discloses the sauna of claim 10, wherein advertising targeted to a user based on user profile associated with that user is transmitted to the media playback device for presentation to the user (paragraphs [0047 – 0048], [0053]).
	Regarding claim 12, Zack discloses a system of saunas (abstract; paragraph [0020]; Zack discloses that computing devices 408 may be located at a variety of locations such as, for example, in a health club, office, spa, clinical, or home environment), comprising:
a plurality of saunas in accordance with claim 1 (paragraphs [0016], [0020], [0041]); and 
a central server in communication with the control circuitry of at least two of the plurality of saunas (paragraphs [0016], [0040]), the central server operable to distribute media files and information Zack discloses a sauna feature setting may correspond to such features as adjustable lighting, wherein applying a sauna feature setting may cause a particular type of lighting effect or ambience within the enclosure ).
Regarding claim 13, Zack discloses the system of saunas of claim 12, wherein information distributed to the at least two of the plurality of saunas is based on a user profile associated with a user of the at least two of the plurality of saunas (paragraphs [0047 – 0048], [0053]).
Regarding claim 14, Zack discloses the spa system of claim 13, wherein the information distributed to the at least two of the plurality of saunas is targeted advertising based on the user profile (paragraph [0047]; Zack discloses a saved sauna feature settings may be organized, in an embodiment, into one or more profiles associated with users, treatment types, or any other desired factor, parameter, or event).
Regarding claim 15, Zack discloses the system of saunas of claim 12, wherein information associated with a user of the at least two of the plurality of saunas is transmitted to the central server for storage in association with a profile associated with the user (paragraphs [0016], [0020], [0047]).
Regarding claim 16, Zack discloses the system of saunas of claim 12, wherein the plurality of saunas are geographically dispersed and wherein the central server comprises a plurality of geographically dispersed servers in communication over a network, and wherein user profile Information is shared between the plurality of servers such that user information stored on any of the plurality of geographically dispersed servers is available to an associated user at any one of the geographically dispersed saunas (paragraphs [0021 - 0022], [0028], [0033]).
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zack et al (US 2009/0235447; hereinafter Zack) in view of MASCIARELLI et al (US 2014/0278684; hereinafter MASCIARELLI).
Regarding claim 18, Zack discloses all the limitations in claim 12, but fails to specifically disclose that the central server is in communication with a point of sale system and/or an access system of a spa facility such that users’ profiles are accessible through the point of sale and/or access system for controlling at least one of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, control of heating elements, and combinations thereof.
MASCIARELLI, in an analogous art, discloses that the central server is in communication with a point of sale system and/or an access system of a spa facility such that users’ profiles are accessible through the point of sale and/or access system for controlling at least one of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, control of heating elements, and combinations thereof (paragraphs [0058], [0066]; MASCIARELLI discloses that once a client at the kiosk is authenticated by the stylist/service provider, targeted ads are pushed to that specific client's kiosk based on the client's demographics that match those required by the advertiser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zack by providing that the central server is in communication with a point of sale system and/or an access system of a spa facility such that users’ profiles are accessible through the point of sale and/or access system for controlling at least one of the plurality of saunas for display of visual material, playback of audio material, control of lighting elements, control of heating elements, and combinations thereof as evidenced by MASCIARELLI for the purpose of helping 
Regarding claim 19, Zack and MASCERELLI disclose the system of saunas of claim 12, wherein the central server provides marketing data to spa service providers based on information aggregated from usage data collected from the plurality of spas (paragraphs [0036], [0066], [0187 - 0188]). Same motivation as in claim 18.
Claim 20 incorporates all the limitations of claims 1 – 19.  The reasons for rejecting claims 1 – 19 apply in claim 20.  Therefore, claim 20 is rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/YVES DALENCOURT/Primary Examiner, Art Unit 2457